DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 & 08/12/2022 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-9, 16-18, & 20 are currently pending on the application, of which claims 1, 3-9, & 16 are amended and claim 20 are newly added. Claims 2, 10-15, & 19 are cancelled.
The previous rejections under 35 U.S.C. 112(d) is withdrawn in view of the cancelled claim.
In view of the amendments to the claims the previous rejection under 35 U.S.C. 103 is withdrawn in order to present a new ground of rejection (see below).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/12/2022, with respect to claim 1 have been fully considered and are persuasive. Specifically, the added limitation of a unibody gasket has overcome the previous rejection. The rejection of claim 1 has been withdrawn. However, certain portions of applicant’s argument are not persuasive and will be discussed below.
With respect to applicant's argument of claim 1, specifically with regards to selective separation at the transition zone and the hollow zone being capable of receiving a projecting member of a new second part not being taught/suggested/disclosed/predicted. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Interpretation
It is noted that certain limitations within the claims are recited as intended use (e.g. dishwasher and its elements, the ability to be selectively separated, a new second part, etc.). As such, these limitations are not positively recited by the claim language and are not required to be present in the prior art. The prior art need only have structure capable of meeting such limitations
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 16-18, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant use the phrase “selective separation”, it is unclear as to what the metes and bounds of “selective separation” includes. Does selective separation include only separating a portion? Would selective separation include a separation in which the same separated piece is placed back? Based on the disclosure, selective separation appears to be more in-line with a type destructive separation (see [0108 & 0111] of the published disclosure indicating selective separation is performed by cutting to divide the parts into separate portions). As such the selective separation will be interpreted as supported by the specification.
Further to claim 1, applicant states “a new second part”. However, naming the replacement part a “new second part” brings about confusion as to whether the new second part is identical to the first but merely “new”. Applicant is advised to differentiate the second part and “new second part” with limitations that would indicate the “new second part” is structurally different from the second part
The remaining claims are rejected for being dependent on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-5 are dependent on cancelled claim 2, and thus are in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, claim 3 will be understood to be dependent upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 9, 16-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978A1) in view of Becker (EP2422680A2). 
Regarding claim 1, Hotz discloses a seal (Fig.2 ref 15 & 28) for a dishwasher (Fig.1) including a tub (Fig.1 ref 2) having an opening (Fig.1 ref 3) for receiving cookware and a door (Fig.1 ref 4) for closing the opening, the seal being configured to be interposed between a peripheral edge (see Figs.1 & 4) of the tub (see Fig.2) and the door (see Figs.1 & 4) for closing said opening when the door is in a closed state. The seal comprising: a metal part (Fig.2 ref 15 also [0048]) adapted to be connected to said peripheral edge of said opening (see Figs.1 & 4); a unibody gasket member having (Fig.2 ref 28) having first part (Fig.2 ref 31) made of polymeric material [0014], connected to said metal part [0051]; a second part (Fig.2 ref 30) made of polymeric material (see Fig.2 also [0014]), associated with said first part and adapted to be contacted by the door when the door is arranged in a position for closing and opening [0052]; the metal part comprises a first portion (Fig.2 ref 18) for connection to the first part of the unibody gasket member and a second portion (Fig.2 refs 17 & 19) configured for connection to said peripheral edge of the opening of the tub; wherein said gasket member comprises a transition zone between said first and second parts (in this the transition zone is defined as the portion of gasket, having some thickness, which divides the air chamber ref 32 into two parts, e.g. line from end of ref 20 which traverses across the gasket), said first and second parts being connected to each other at the transition zone to define the unibody gasket member, said transition zone is capable of being cut, thereby reading on “selective separation”, to remove the second part from the unibody gasket; the first part comprises a hollow inner zone (Fig.2 ref 35) which, once cut at the transition zone, provides a portion that is capable of acting as a seat  to receive a projecting part of a new second part that replaces the old second part. It is noted that the dishwasher is recited as intended use, thus all limitations that are relevant to elements of the dishwasher are also intended use (e.g. tub, door, opening, etc.). Further, the limitation of a second new part and “selective separation” at the transition zone is also intended use. Thus, the first part does not need to actually receive a new second part, but merely be capable of receiving such. Likewise, the gasket merely needs to be capable of “selective separation”. In this case, since cutting the seal at the air chamber, provides “selective separation” and a hollow zone, there is a reasonable expectation that the hollow zone is capable of receiving a new second part. 
Hotz does not explicitly disclose the metal part and first part being integrally connected, however the integration of metal and sealing feature is known in the art as evidenced by Becker.
Becker discloses a dishwasher utilizing a door seal (abstract), wherein the door seal utilizes a metal part with a sealing means surrounding said metal part for stabilizing the sealing part [0028, 0033]. Becker further discloses that a way to obtain such a seal is by performing an extrusion process, thereby making the metal and sealing part integrally formed [0035]. Becker and Hotz are analogous in the art of door seals for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the seal of Hotz such that the metal part and the first part are connected integrally via an extruding process in order to provide stabilization to the seal (Becker [0033]). Further, since Becker and Hotz both disclose metal parts connected to a sealing portion but Hotz does not discloses the method in which the parts are connected, it is in the purview of one of ordinary skill in the art to utilize a known way to connect said parts.
As to claim 3, Modified Hotz teaches the seal of claim 1, wherein the method making integral the metal and sealing features is through an extrusion process (Becker [0035]). Further, the limitation of being formed by a co-extrusion process is not given patentable weight as the claim is not directed towards a product-by-process.
As to claim 4, Modified Hotz teaches the seal of claim 3, wherein the first portion of the metal part is buried within the first part made of polymeric material (see Hotz Fig.2 ref 18 buried in the aperture of ref 31). Assuming arguendo that such a configuration is not considered buried, Becker also discloses a burying a metal part within the sealing part (Becker [0031-0035]) for stabilizing purposes. Thus, one of ordinary skill in the art would have found it obvious to perform such a modification to obtain the desired advantage.
As to claim 5, Modified Hotz teaches the seal of claim 4, wherein the second metal part is connectable to the peripheral edge of said opening (Hotz Fig.1 ref 16). Hotz and Becker further discloses some exemplary forms of attachment (Hotz [0016, 0047] & Becker [0020, 0029]) in which one of the forms of attaching is via clinching (Becker [0020 & 0029]). It is further noted that the limitation of being connectable to a peripheral edge is recited as intended use.
As to claim 9, Modified Hotz teaches the seal of claim 1, wherein the first and second parts are seen as a single integral body (see Hotz Fig.2) made of polymeric material (Hotz [0014]).
As to claims 16 & 20, Modified Hotz teaches the seal of claim 1, wherein the new second seal is not a positively recited element within claim 1. Thus, the second new seal and its limitations are not required by the claim.
As to claim 17, Modified Hotz teaches the seal of claim 1, wherein the hollow inner zone is formed as a closed cavity (Hotz see Fig.2 ref 35), prior to “selective separation”.
As to claim 18, Modified Hotz teaches the seal of claim 17, wherein the closed cavity has cross section that is at least some part circumferential (Hotz see Fig.2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978A1) and Becker (EP2422680A2) as applied to claim 1 above, and further in view of Karakaya (US20110031855A1).
Regarding claim 6, Modified Hotz teaches the seal of claim 1 wherein the polymer is an elastic plastic, like rubber (Hotz [0014]), but does not teach the specific type of rubber used. However, thermoplastics and EPDM rubber are well known for use in dishwasher door seals, as evidenced by Karakaya.
Karakaya discloses a seal (abstract) for a dishwasher (Fig.1) and further states that EPDM rubber is a common type of rubber used for such door seals [0002]. Karakaya further discloses that such seals are prone to bacterial build up and teaches a polymer composition that utilizes EPDM and TPE-V with an antimicrobial in order to prevent such mold and bacteria [0002, 0005, & 0024]. Karakaya and Hotz are analogous in the art of dishwasher door seals.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first and second parts made of polymeric material to use the elastomeric composition disclosed by Karakaya in order to prevent mold and bacteria build up (Karakaya [0008]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978A1) and Becker (EP2422680A2) as applied to claim 1 above, and further in view of Ser (US20150123524A1).
Regarding claims 7-8, Modified Hotz teaches the seal of claim 1, but does not explicitly state the first and second parts made of polymeric material are made of different polymeric materials with the first part having a greater hardness. However, such features for dishwasher seals are known in the art as evidenced by Ser.
Ser discloses a dishwasher with a seal for a door (abstract) wherein the seal comprises a fixing unit (Fig.3 ref 110) and a sealing unit (Fig.3 ref 120). The fixing unit has a higher hardness than the hardness of sealing unit in order to prevent deformation [0074]. In comparison to Hotz, the sealing unit is synonymous to a second part made polymeric material as the second part is intended to deform in order to accommodate that door when it closes (Hotz 0051]). Accordingly, the fixing units is synonymous to the first part of polymeric material, as the first part is not intended to deform as much as it does not accommodate the door (see also Hotz Fig.2 showcasing an air chamber for improved compressibility of the second part when the door is closed). Ser and Hotz are analogous in the art of dishwasher door seals.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first part made of polymeric material has a hardness greater than that of the second part in order to prevent deformation (Ser [0074]). Furthermore, one of ordinary skill in the art is aware of the fact that hardness is a property that material dependent property. Thus, if the hardness of the two elements are different then so too must the material of which the elements are made (see also Ser [0074] where an elastic material of high hardness is used & an elastic material of lower hardness). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu (US20160153698A1) discloses a door seal for a refrigerator (abstract), wherein the seal comprises a first gasket (ref 120) and a second gasket (ref 110) that are detachable (see Figs.2-8, also [0015]). There exists connection means between the first and second gaskets (see Fig.5), which includes a hollow inner zone in the first gasket (Fig.5 ref 121) and projections of the second gasket (Fig.5 ref 110c) which are inserted into said inner zone of the first gasket, thereby defining a transition zone between the two gaskets. Thereby, the detachable nature of the gaskets provides that the inner zone is also a seat for the projection of the second gasket. The use of detachable gaskets allows for improved appearance and decreased gasket costs [0081].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer (US20120098393A1) discloses an art related dishwasher (abstract), wherein a known way to couple two elements together is through friction fitting them [0010 & 0048]. The term friction fit is understood by one of ordinary skill in the art to be synonymous to mechanical interference fit. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the type of fit between the protrusion and groove of Modified Hotz in order secure and fasten the elements together and replace them in a simple manner (Fischer [0010]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girard (US20200217217A1) discloses a seal with first and second parts that are separable [0034].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haltmayer (US20110031856A1) discloses a seal which can fit into a space and has elastic protrusions from a projecting portion (see Fig.2 ref 33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711